Citation Nr: 1522777	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-26-262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill (MGIB)).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The record contains a DD Form 214, Certificate of Release or Discharge from Active Duty indicating service from August 2009 to October 2011.  The type of separation was noted to be an entry level separation with uncharacterized character of service.  The narrative reasone for separation was noted to be for acceptance of commission in the same branch of service.  

This matter comes before the  Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the appellant contacted the RO in January 2013 to question why GI Bill benefits had been denied.  He stated that he remained on active duty, and had been on active duty for three and one half years.  The RO replied that the appellant's enlistment period was four years, and that the was required to have served for at least 36 months.  The RO noted that the appellant served for 26 months and 22 days and received an uncharacterized discharge, and that thus, this active duty period did not qualify for eduction benefits under Chapter 30.  

In the April 2013 statement of the case, AOJ stated that the appellant's commission from Officer Training School (OTS) was a bar from benefits.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, the appellant noted that he had served in the Air Force from August 2009 to the present and had not been separated or discharged.  He cited to 38 C.F.R. § 21.7020, noting that the regulation stated that VA would not consider an individual to have an interruption of service when he is discharged to accept, without a break in service, a commission as an officer in the Armed Forces for a period of active duty.  

In a September 2013 supplemental statement of the case, the AOJ indicated that if an individual has an original enlistment obligation of three or more years, he must complete at least 36 months of continuous active duty service to qualify for MGIB. It stated that if the individual incurs a service obligation through the Department of Defense (DoD), the individual's continuous active duty service during the obligated period may  not be considered for MGIB eligibility.  It concluded that although the appellant had been on active duty without a break in service from August 3, 2009, he had incurred a DoD service obligation through his OTS commission effective October 24, 2011, and that the only period of active duty service that was creditable towards MGIB eligibility was the period prior to the DoD obligation.  

Upon review of the record, the Board observes that the appellant has been provided with three distinct bases for the denial of basic eligibility under Chapter 30, and the law underlying these bases for denial has not been sufficiently identified.  Specifically, the Board is unable to ascertain the legal basis for a finding that a DoD service obligation is not creditable for MGIB eligibility.  Moreover, the AOJ has not directly addressed the appellant's argument that 38 C.F.R. § 21.7020 supports his claim to the extent that it states that VA will not consider an individual to have an interruption of service when he is discharged to accept, without a break in service, a commission as an officer in the Armed Forces for a period of active duty.  In light of these defects, the Board has concluded that the appeal should be remanded so that the appellant may be provided proper notice of the reasons underlying the AOJ's denial.

Accordingly, the case is REMANDED for the following action:

1.  Review the record and issue to the appellant a supplemental statement of the case that includes notice of the law and regulations underlying the AOJ's denial of MGIB eligibility under Chapter 30.  The statement of the case should include a discussion of the application of the law and regulations to the specific facts of the appellant's case.  The AOJ should specifically identify the law underlying its conclusion that the appellant's DoD service obligation as the result of his OTS commission is not creditable for MGIB eligibility.  

2.  If the decision remains adverse to the appellant, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




